                   Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 1 of 29
A lb.
                                                    EXHIBIT A
;_:_t CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                07/01/2020
                                                                                CT Log Number 537876368
        TO:      Garth Price, CFO
                 Sunstate Equipment Co., LLC
                 5552 E Washington St
                 Phoenix, AZ 85034-2134


        RE:      Process Served in Texas

        FOR:     Sunstate Equipment Co., LLC (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  EDWIN SORIA, PLTF. vs. Sunstate Equipment Co., LLC and Terax Corporation, Dfts.

        DOCUMENT(S) SERVED:

        COURT/AGENCY:                     None Specified
                                          Case # 2020DCV1460

        NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition

        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX

        DATE AND HOUR OF SERVICE:         By Process Server on 07/01/2020 at 12:08

        JURISDICTION SERVED:              Texas

        APPEARANCE OR ANSWER DUE:         None Specified

        ATTORNEY(S) / SENDER(S):          None Specified

        ACTION ITEMS:                     CT has retained the current log, Retain Date: 07/01/2020, Expected Purge Date:
                                          07/06/2020

                                          Image SOP

                                          Email Notification, Garth Price gprice@sunstateequip.com


        SIGNED:                           C T Corporation System
        ADDRESS:                          1999 Bryan Street
                                          Suite 900
                                          Dallas, TX 75201

        For Questions:                    866-665-5799
                                          SouthTeam2@wolterskluwer.com




                                                                                Page 1 of 1 / MS

                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
                     Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 2 of 29
                                                    EXHIBIT A

                                                                          Wolters Kluwer

                                  PROCESS SERVER DELIVERY DETAILS




Date:                              Wed, Jul 1, 2020

Server Name:                       Mauricio Segovia

Location:                          Dallas, TX-DAL




Entity Served                      SUNSTATE EQUIPMENT CO., LLC

Agent Name                         CT CORPORATION SYSTEM

Case Number                        2020DCV1460                        -

Jurisdiction     •            .    TX-DAL




II              II    II           II          II                11
                Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 3 of 29
                                                             EXHIBIT A


                                               THE STATE OF TEXAS
        NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 am. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you."

TO: SUNSTATE EQUIPMENT CO., LLC, which may be served with process by serving its registered
                                                                                                                             4
agent, CT CORPORATION SYSTEM andior any other authorized personnel at 1999 BRYAN
STREET, SUITE 9001 DALLAS, TX 75201 or wherever he/she may be found


Greetings:


           You are hereby commanded to appear by filing a written answer to the Plaintiff's Original

Petition at or before ten o'dock A.M. of the Monday next after the expiration of twenty days after the date

of service of this citation before the Honorable 327th Judicial District Court, El Paso County, Texas, at

the Court House of said County in El Paso, Texas.

           Said Plaintiffs Petition was filed in said court on this the 1st day of May, 2020 by Attorney at Law,

VICTOR J BIEGANOWSK1, 801 MYRTLE AVE STE 100 EL PASO TX 79901, in this case numbered

2020DCV1460 on the docket of said court, and styled:

                                           EDWIN SORIA
                                                 VS
                         SUNSTATE EQUIPMENT CO., LLC and TERAX CORPORATION

         The nature of Plaintiffs demand is fully shown by a trite and correct copy of the Plaintiff's
Original Petition, Plaintiffs First Request for Production of Documents and Things to Defendant
and Privilege Log, and Plaintiff's First Set of interrogatories to Defendants accompanying this
citation and made a part hereof.

        The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

       Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 5th day of
May, 2020.

CLERK OF THE COURT

NORMA FAVELA BARCELEAU
District Clerk
El Paso County Courthouse
500 E. San Antonio Ave, RM 103
El Paso, Texas 79901
                                                               Attest NORMA FAVELA BARCELEAU District Clerk
                                                                           El Paso Co , Te,y

                                                               By:                                                , Deputy
                                                                                         JoAnn Acosta

Rule 106: '-the citation shall be served by the officer delivering to each defendant, in person, a true copy of

            date oldelivery endorsed thereon and with a copy of the petition attached theretotmuvE

                                                                                                BY
               Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 4 of 29
                                                  EXHIBIT A



                                                   RETURN


Came on hand on                     day of                                20      , at         o'clock
    M., and executed In                                                    County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Original
Petition, Plaintiff's First Request for Production of Documents and Things to Defendant and
Privilege Log, and Plaintiff's First Set of Interrogatories to Defendants, at the following times and
places, to-wit:

     — NAME                            DATE                        TIME              Place, anilneourse and Distance
                            MONTH       DAY       YEAR     Hour   MM.          .M.          From Court House




And not executed as to the defendant,


The diligence used in finding said defendant, being
And the cause of failure to execute this process is:
And the information received as to the whereabouts of the said defendant, being
FEES—SERVING             copy          $                                                                   Sheriff
                                                                                                County, Texas
        Total                                       by                                                  ,Deputy


                                      CERTIFICATE OF DELIVERY
        I do hereby certify that I delivered to
                                                         on the       day of
20      , at          o'clock     m. this copy of this Instrument.
                                                                                                  Sheriff/Agent
                                                                                                 County, Texas
                                                   By                                           , Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE                          DAY OF                               , 20_.


                      (SEAL)


                                                             NOTARY PUBLIC, STATE OF TEXAS
                          Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 5 of 29
                                                            EXHIBIT A
El Paso County -327th District Court                                                             Filet5/1/.2020 12:47 PM
                                                                                                        Norma Favela Barceleau
                                                                                                                  _ District Clerk.
                                                                                                                  El Nieto Cciiinty.
                                                                                                                  2020DCV1460
                                     'THE _                       JUDICIAL DISTRICT COURT
                                                - OF   EL:pAso -"C OUNTY; TEXAS

             EDWIN SORIA,


                      Plaintiff,

             V.                                                     Cause No. 102045-CV-

             SUNSTATE'EQUIPMENT'CO„ itc, and
             TERAX. CORPORATION,

                      Defendants.:

                                              PLAINTIFF'S ORIGINAL PETITION'

             TO THE HONORABLE JUDGE OF SAID COURT:

                      Now. comEs• EDWIN SORIA, (hereinafter referred to as 'Plaintiff"), complaining of

             SUNSTATE ,EQUIPMENT CO., LLG (hereinafter referred to as Defendant "SI.INSTATE") and

             TERAX CORPORATION (hereinafter referred to as Defendant "TERAk") and for cause of action

             shows unto the Court the folloWing:

                                                        L DISCOVERY LEVEL

                  ,PUrsuant to, Rule, I90, digc6Veryin this case will be•Ponducted in Level

                                          .PARTIES,,JORISpICTION; AND. VENUE.

            2. Plaintiff; EDWIN Sbitikis a resident:of El Paso CoUrity,,,TexaianditlieIalt_three digits of his

                  driver's license are 937.

                  Defendant, 'TEitAX.. .7ORPORATION s webtihecticutCorporation Aiding bUsiness, in ElPas-o.

                  County; Texas and may. be served With. process .by. serving         :regiStered agta or l)ther

                  authorized offieer or agent: therein at 20.0 NS-r.ala, film Road, Westport; Connecticut 0688(i.

                  and/Or where-ever they may be found.,
          Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 6 of 29
                                            EXHIBIT A



4. Defendant, SUNSTATE EQUIPMENT CO., LLC is a business entity doing business in El

   Paso County, Texas and may be served with process by serVing its registered agent or other

   authorized Officer or agent therein at 8660 Castner Dr., El Paso, Texas 79907 and/or where-

   ever they may be found.

                              ilL JURISDICTION AND VENUE
   a. The subject matter in controversy is within the jurisdictional limits   a this Court.
   b. This Court has jurisdiction over the parties because Plaintiff and at least one Defendant are

       Texas residents.

   c. Venue. in El Paso County is proper in this cause under Section 15:002(a)(1) of the Texas

       Civil Practice and Remedies Code because all or a substantial part of the events or

       omissions giving rise to this lawsuit occurred in El Paso County, Texas.

                                   IV. BACKGROUND FACTS

5. The injuries and damages suffered by Plaintiff and made the basis of this action arose out of

   an occurrence on or about January 23, 2020 in El Paso County, Texas while working for Texas

   Electrical Contractors LLS at a job site. On information and belief, the job site was .a waterpark

   located at 13501 Jason Crandall Drive, El Paso, Texas 79938.

6. At such time and place, Plaintiff EDWIN SORIA was working on the job site using a Terex

   Scissor Lift, which is also known as a Genie FR 20 Scissor Lift (hereinafter referred to as the

   "Scissor Lift"), which on information and belief, was manufactured, designed, distributed

   and/or placed into the stream of commerce by Defendant TEREX.

7. The design and purpose of the "Scissor Lift" was to allow workers to raise themselves to

   heights of approximately 'twenty-five (25) feet in order to complete their Work. Defendant,
           Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 7 of 29
                                             EXHIBIT A




    TEREX' promotional materials state the "Scissor Lift" product can raise a worker to working

    heights of approximately 25 feet for easing their work overhead or for maintenance.

8. On information and belief, the "Scissor Lift" product in issue was manufactured, designed,

   marketed and distributed by Defendant, TEREX. As manufactured, designed, and marketed,

   by the above-noted Defendant, it was foreseeable that a person or persons would be positioned

   in the "Scissor Lift" while the mechanism was operating within its operable height limits and

   would be exposed to risk of a sudden and unexpected fall of the "Scissor Lift," which was

   highly dangerous and involved a known and foreseeable extreme risk of harm to the workers,

   as any fall from the contraction from any height of the "Scissor Lift" is substantially certain to

   result in serious personal injury or potential death.

9. On information and belief, the Scissor Lift product in issue was inspected, repaired, and/or

   maintained by Defendant SUNSTATE. As SUNSTATE declared the equipment was safe to

   operate, it was foreseeable that a person or persons would be positioned in the platform withing

   operable heights on the "Scissor Lift" while the "Scissor Lift" mechanism was operating and

   they would be exposed to risk of a sudden and unexpected fall from the contracting "Scissor

   Lift," which was highly dangerous and involved a known and foreseeable extreme risk of harm

   to the workers, as any sudden and unexpected fall from any height of the contracting "Scissor

   Lift" is substantially certain to result in serious personal injury or potential death.

10. At the time of the incident, Plaintiff was working in the course and scope of his employment

   with his employer, Texas Electrical Corporation, LLC.

11. Pleading with more particularity, and based upon information known to Plaintiff at this time

   without the benefit of full and complete discovery, the "Scissor Lift" was dangerous, defective

   and unsafe for its intended and/or reasonably foreseeable uses and purposes at the time it left

   the control of and was sold and/or placed into the stream of commerce. The "Scissor Lift" was
             Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 8 of 29
                                                EXHIBIT A



     manufactured, designed, marketed and distributed by Defendant TEREX. As manufactured,

     designed, marketed, and distributed by TEREX, a person positioned on the platform while the

     highly dangerous "Scissor Lift" mechanism was operating was exposed to risk of falling from

     a sudden and unexpected fall from operable heights of the "Scissor Lift," and it was foreseeable

     that persons would be positioned on the platform while the "Scissor Lift" was operating within

     elevated heights, which rendered the product defective and unreasonably dangerous.

                                       V. CAUSES OF ACTION

A.        STRICT LIABILITY IN TORT

12.Plaintiff realleges the foregoing paragraphs,

13.The "Scissor Lift" product was in an unreasonably dangerous condition as designed,

     manufactured, marketed, assembled and/or placed into the stream of commerce by Defendants'

     TEREX and SUNSTATE, and was a producing cause of the complaint of occurrence and

     injuries sustained by Plaintiff in the occurrence made the basis of this suit. Said Defendants

     are strictly liable in tort and Plaintiff hereby invoke the doctrine of strict liability.

14.Said Defendants issued no warnings or instructions to potential users regarding such dangers,

     or in the alternative, any warnings issued were inadequate.

15.The "Scissor Lift" product was expected to and did reach Plaintiff without substantial change

     in the condition in which it was sold and/or distributed by Defendants.

16.Plaintiff was injured while using the "Scissor Lift" product in a manner in which it was

     intended by Defendants to be used. Pleading alternatively, and without waiving the foregoing,

     any alleged misuse of the product was foreseeable.

B.     NEGLIGENCE (PRODUCT LIABILITY)

17. Plaintiff realleges the foregoing paragraphs.
            Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 9 of 29
                                             EXHIBIT A



18. Pleading .alternatively, and Withcint waiving the foregoing, 'Plaintiff's injuries and damages

     were proximately caused by the negligence of Defendants' Tgux and S,UNSTATE-.

     Plaintiffs damages were.prOxiinately caused by one or more of the following alternative

     theorie.s of negligenee On the pate& Said Defendant$:

        4) Negligent :design. .
        b) Negligent :manufacture.
        C) Negligent Marketing.
        d) Negligent testing.
        e) Negligent inSpettion.
        0 Designing 'aproduct which was prone to contracting and falling from, elevated 'heights.
        g) Failing to design the 'Scissor Lift" to insure it wouldn't injure operators in regular use.
        h) Failing .to warn Of the danger Of the "Scissor Lift."
        i) Failing to provide labels on how to preventthe."Scissor Lift" from injuring its operator.
        j) Representing the "Scissor Lift" was safe when it was not,
        k) .Negligent design of the "Scissor Lift.-7.
        1) Negligent manufacturing. of the "Scissor ;Lift."
        rn) Negligent inspection .Of the "Seissorlift."
        n) 'Failure to recall the "Scissor Lift:"
        o) Advertising and: representingthe "Scissor Lift" was safe when it was not..
        p) Failure to use due care in testing and inspecting the "Scissor. Lift."
        q) Failure to provide; adequate. Warnings of the risk of accidents while using the "Scissor
            Lift."
        r) Failure to warn Plaintiffof therisks assOciatedwithosing the "Scissor Lift.".
        s) Failure to advise potential buyers and used of the hazardi involved in the operiition of
            the Scissor Lift:
        t) Failure to supply safety equipment Or devices to assure the "Scissor Lift" would operate
            safely.
        u) Failure to keep reasonably informed and advised of available public and private reports,
            complaints, studies, statistics and other .information Concerning the type,. nature and
            frequency ofinjury while using the "Scissor Lift" and the turither; nature and -severity
            of injuries and -resulting from the same.
        v) If Defendants claim tohave such knowledge and information aforesaid, then the failure
           to act at a reasonably prudent manufactuier would abf When-so informed, to o design,
            market, Manufacture and use such product, which would, eliminate or reduce the.
            frequency or seventy of such accidents .and collisions' and the injuries resulting from
           unit.
        w) Failure to discover the problems of using the product before_ supplying it to the ppbtic,
        x) Negligent modification:and/or repair of the. "Scissor :Lift."

C.     NEGLIGENCE (WORKPLACE SAFETY)

19. Plaintiff realleges the foregoing paragraphs.
          Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 10 of 29
                                            EXHIBIT A



20. Pleading alternatively, and without waiving the foregoing, Plaintiff would show that his

    damages and injuries were proximately Caused by4the negligence of Defendant SUNSTATE

    and their employees, agents and representatives. Plaintiff would show that said Defendant

    owed a duty to Plaintiff, that said Defendant breached that duty and that such breach was a

    proximate cause of the injuries and the resulting damages to 'Plaintiff. Said Defendant, their

    agents, representatives and employees were negligent by breaching their duty to Plaintiff in

   one or more of the following ways:

       a) Failing to warn .Plaintiff of the dangers.
       b) Failure to inspect.
       c) Negligence per se in violating OSHA standards Section 1926.20 1(b) by failing to dO
          one or more of the following: (a) initiating and maintaining such programs as may be
          necessary to comply with OSHA safety law, (b) failing to have a competent persOn
          (as defmed by OSHA) perform frequent and regular inspections of the equipment.
       d) Negligent failure to repair the "Scissor Lift."
       e) Negligent failure to maintain the "Scissor Lift."

21. One or more of the foregoing acts or omissions of said Defendant constituted negligence which

   was a proximate cause of the injuries to Plaintiff which are made the basis of this cause of

   action. Further, one or inort of the foregoing acts or omissions was a proximate cause of the

   aggravated, enhanced or additional injuries and damages to Plaintiff that would not have been

   sustained but for the one or more of the foregoing acts or omissions.

                                         VI DAMAGES

22. Plaintiff realleges the foregoing paragraphs.

23. As a direct result of the occurrence; Plaintiff EDWIN SORIA, suffered bodily injuries. As a

   further result of the accident and the injuries described above, Plaintiff has incurred expenses

   for medical care, nursing services and attention and other expenses. These expenses incurred

   were necessary for the are and treatment of the injuries sustained by Plaintiff, and the charges

   made and to be made were the usual and customary charges for such servIces. Plaintiff will
           Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 11 of 29
                                               EXHIBIT A



    require further .medial .care, .nurSirig-services, and. attention and will necessariIy incur

    reasonable expenses in.the_fiittite. for such' medical needs:

24. Plaintiff, EDWIN. SOkIA, sufferedlostwage--eathing capacity, in the pa* and will continue to

    suffer loss of ikage-earning capacity in the fUtUre. Plaintiff was prevented from performing

    household duties and will be unable to perform .hOUSehold duties in the future.

25. Plaintiff, EDWIN' .SORIA, has suffered :pain and stiffeiing In the :past- and will continue to

    suffer pain and suffering :in, the 'future, Plaintiff has suffered mental ;pain and anguish in the

    paSt.and.Will..continpe to suffer metal pain arid. anguish in thelutute. Plaintiff has suffered

   - emotional distress In the .palt.And iill Continiie to Suffer emotionaIdistress in .the future

    Plaintiff has:suffered and will contitiue tosiiffet iinpairmentto his body. Plaintiff has. suffered

    and Will continue to S-UffeT disfi&rernent            bOdy. Plaintiff has suffered damages in an

    amount 'within the jutisdictiOnal limits of this Court.

                                  VIL EXEMPLARY DAMAGES

26. Plaintiff would .shoW that .the acts .and dinisiion of Defendants were. in heedless and reckless

    disregard for the .tights and safety of Plaintiff and showed actual conscious indifference and

    conscious disregard for the rights, and safety Of Plaintiff so as to constitute gross negligence

    and/or malice being a proximate 'Cause of the occurrence and the resulting datnages and injuries

   sustained by Plaintiff. PlaintiffittitieSt the jury to award ;punitive darnageS.

                                       yin-. JuRy 'um/LIND
27. Plaintiffrespectfullyreqtiests ttia1:by jntry'of the issues in this ease,

       WHEREFORE, PREMISE'S CoNSWERED, P,laintiffpraY-s.- thiithefendantste,cited:to

appear and answer, and on, filial          Plaintiff has judgment againit Defendar.itS for :all relief
             Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 12 of 29
                                              EXHIBIT A



  requested', attorney's fees; cats, Jire-jOginent and post judgnient interest; plmitjye damages; And,

: for such other ancl,lufthetrelief,utia* dr imeqiiity,:to which pltjffjs:etnit,le,d,


                                                Respectfully ^:stibiliitted,,,

                                                yieToRj. BIEGANOWS1q,
                                                801 Myrtle Ave., Suite .100                              3

                                                El Paso, Texas 79901
                                                T; 915,264-1800
                                                F.:: 915-7594007
                                               oibieganow§kayji;lawndi;

                                        PY:       /siVictorl_Biezanowski
                                                VIC-TOR:J. BIEG.ANOWSKI.
                                                Statel3ar,No. '02301.100
                                                Aftorneyfor Plainliffs
                        Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 13 of 29
                                                         EXHIBIT A
El Paso County -327th Disnict Court                                                             Filed 5/1/2020 12:47 PM
                                                                                                       Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                 2020 DCV14450
                                  IN THE                 JUDICIAL DISTRICT COURT
                                             OF EL PA$0,COUNTY, TEXAS

             EDWIN SORIA

                     Plaintiff,

             V.                                                    Cause No. 2020-DCV-

             SUN STATE EQUIPMENT CO., .LLC, and
             TERAX CORPORATION,

                     Defendants.

                      PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANTS

             TO:    SUNSTATE EQUIPMENT CO., LLC

             You are hereby served with Interrogatories pursuant to the Texas Rule of Civil Procedure 197 to

             be answered in writing under oath. Your answers are to be preceded by the Interrogatory to which.

             the answer pertains. The answers are to be signed and verified by the persons making them. You

             are to respond to these interrogatories FIFTY-ONE (51) DAYS after service. If yOu object or

             assert a privilege hi answering these Interrogatories, any Interrogatory or part thereof, you shall

             serve your objection upon Plaintiff in writing within FIFTY,ONE (51) DAYS after service. You

             are hereby advised that an evasive or incomplete answer is to be treated as a failure to answer. You

             are expected to supplement your answers in. accordance With the Texas Rule of Civil Procedure: If

             you fail to answer these Interrogatories as set forth above and in accordance with the tejolts Rules

             of Civil Procedure, then Plaintiffs Will move that sanctions be imposed againstyou pursuant to the

             Texas Rules of Civil Procedure. Pursuant to Tex. R. Civ. P. 196.4 you are requested to produce

             any of the above information thatexists in eleCtronic or magnetic data.
                Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 14 of 29
                                                   EXHIBIT A
.4'




              You are hereby p4t iow notice that: ptgivant :to'Rule '191.2(4 an objection that is not

      made Within the time ,rectilired,. or. that'Is ObStuted by ,numerous unfounded SobjetioflS is

      .waiired it-pleat the cOtirt excusesIthe waiver:for, 'good cause shOWn.

              PRIVILEGE. LOG Putitiarit ,to Texas litiles 'of Chill .ProcedurE :1933(b)„

      requests that Defendantidenitifythe information and Material withheld, ,Pemandis,hereby'made

      that the; identity of theinfo-rmation and, material withheld be done:FIFTY4ONE (51)dayS after

      date hefeof,

                                                     Respectfully submitted,:,

                                                     'VIGTOR
                                                        -       J BIEGANOWSICI,.?C.
                                                     801 Myrtle ve., Suite100
                                                     El Paso, Texas -79,01
                                                        XXX-XX-XXXX
                                                     F: 91.5-759-4007
                                                    mitilbganowskrg.viiilaw.ntli,;;


                                            .By:    _     VictoPJ_Biek-anowsli
                                                     VICTOR 3. MEOANOWSKI,
                                                     Stgq,BarrNp. '02301100
                                                     Ationey(orPlainhff Edivin Soria
           Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 15 of 29
                                             EXHIBIT A



                                      INTERROGATORIES

      "Scissor Lift" is defined as the same or similar model Temx Scissor Lift, which is also
known as a Genie FR 20 Scissor Lift.

1.        With regard to the "Scissor Lift" made the basis of this lawsuit state the following:
     a) The name, address and telephone number of the person, firm or organization that designed
          it;
     b) The name, address and telephone number of the person, firm or organization that
         manufactured it;
     c) The name, address and telephone number of the person, firm or organization that tested it;
     d) The name, address and telephone number of the person, firm or organization who inspected
         it before offering for sale;
     e) The name, address and telephone number of the person, firm or organization who inspected
         it after sale, before delivery to the buyer;
     f) The name, address and telephone number of the person, firm or organization who inspected
         it after delivery to the buyer;
     g) The name, address and telephone number of the person, firm or organization who sold it;
     h) The name, address and telephone number of the person, firm or organization who marketed
         it;
     i) The name, address and telephone number of the person, firm, or organization who
         distributed it;
     j) The name, address and telephone number of the person, firm or organization who repaired
         it, if any;
     k) The name, address and telephone number of the buyer;
     I) The date it was delivered to buyer;
     m) Describe in detail all modifications and changes to the "Scissor Lift", the date of same, and
         the reason therefore.

ANSWER:

2_      Describe any instructions provided to purchasers, users, employees, salesmen, repairmen,
dealers or representatives of the "Scissor Lift" as to what should be done in order to safely repair,
replace, correct or avoid/the risk of loss of steering control with the "Scissor Lift", or warn of any
dangers? Include in your answer the name, address and phone number of the persons who gave
such instructions and describe .such instructions in detail.

ANSWER:

3.      Describe in detail all warnings, notices, and similar items that were provided to consumers,
users, salesmen, representatives and employees for the risk of loss of steering control with the
"Scissor Lift."

ANSWER:


                                                  3
             Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 16 of 29
                                               EXHIBIT A




.4.     Describe in detail 'any other claims, complaints, "Scissor Lift" liability claims, lawsuits,
administrative correspondenCe and other notices that you have received where it was alleged that
a "Scissor Lift" provided or-sold by your company injured or killed a person, including'the'naine,
address and telephone number of the complainant and .his attorney, nature of complaint, your
response thereto, disposition of the claim, case number and court number.

ANSWER:

5.     State precisely each and every act or omission on the•part of each person that you &intend
was negligence and Which was also a proximate cause or producingcause of the occurrence made
the basis of this suit

ANSWER:

6.     With regard to the "Scissor Lift," 1:tlease describe the following infOrmation and the names,
addresses and telephone numbers of all persons within your 'organization who are thoroughly
knowledgeable or who you hold out as knowledgeable on the following subjects-:

      a) The design, Manufacture, warnings and specifications of the "SciSiOr.Lift;"
      bI Any and all.testing of the "Scissorlift;"
      c) Any and all Elm or Written reports of any tests that depict potential problems With
          operating the "Scissor Lift;"
      d) Any and all changes imilie."Scissor'Lifr to the present date which_ involve movement of
          the "Sciiibt.Li#4"                                      -
      e) How the occurrence madoth    - ebasis of this suit took place;
      0 The physical .condition of any tangible- thing that is or ever has been a;part of the "Scissor,
          Lift" made the basis of this lawsuit and how         physical condition relates to explaining
          how the occurrence made the basis of this lawsuit took place or how Plaintiff sustained
          his injuries,

ANSWER:

7.      Did Defendant or any agent or employee of the Defendant Ora tedeiVe a complaint or
notification concerning the existence of ink alleged danger in the "Scissor Lift" If affirmative,
please state:

      a) When did the Defendant or any agent or,employee of Defendantfffst receive a complaint
         or notification of the existence of such alleged 'condition, giving the date and time;
      b) How, When arid by whom (name, address and phone' number) did the Defendant or any
         agent or employee of the Defendant learn of the existence of such Condition?
      c) What action or actions, if any; the Defendant or any agent of employee of the Defendant
         took to remove, repair or correct such condition.sOias to Safeguard any user of the
         "Scissor Lift".

ANSWER:
          Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 17 of 29
                                            EXHIBIT A




8.      Has any person ever conducted any recall campaign, operation, program or activity which
involve the "Scissor Lift?" If the answer is in the affirmative, please state and describe in complete
detail each such recall campaign, operation, program or activity, including, but not limited to such
information as:

    a) The exact date of the announcement or beginning of the campaign or operation.
    b) The purpose of the campaign or operation in the terms of potential or real defects sought
       to be checked and/or corrected.
    c) The types or models of "Scissor Lift"s involved in the campaign or operation.
    d) The number of "Scissor Lift"s of each type referred to in subsection (C) sought to be
       examined and/or corrected.
    e) The number of "Scissor Lift"s of each type actually examined and/or corrected.
    0 The name, address and date that any government entity issued or considered issuing a
       recall for this "Scissor Lift".

ANSWER:

9.      If Defendant, the manufacturer, any dealer, representative or any entity on behalf of
Defendant or any other person ever conducted testing of such "Scissor Lift", or is aware of any
such testing, television programs, documentaries, reports or other research of the "Scissor Lift" or
similar "Scissor Lift" to evaluate the "Scissor Lift" for defective conditions, then answer the
following:

    a) State the name, address and phone number of the person or persons, firms, entities or
       companies who are thoroughly knowledgeable about such testing.
    b) Produce and attach hereto copies of the results of any and all such tests, testing or
       evaluation.
    c) The results of such testing.

ANSWER:

10.      Describe in detail any insurance covering or potentially covering any claim arising from
the occurrence, including types of coverage, limits of coverage, name and address of insurance
company, policy number and whether such policy was in effect and paid at the time of the incident
If you will do so without a request to produce, please include a copy of the insurance policy and
proof of payment.

ANSWER:

11.      State the name, address, phone number and qualifications of each person whom you may
call as an expert witness to trial, the subject matter on which the expert witness is expected to
testify, the mental impressions and opinions held by the expert and the facts known to the expert
(regardless of when the factual information was acquired) which relate to or form the basis of the
mental impressions and opinions held by the expert.

                                                 5
             Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 18 of 29
                                              EXHIBIT A



ANSWER:

12.     State the names, addresses and phone numbers of all persons with knowledge of relevant
facts regarding any matter in any way related to the issues involved hi this lawsuit and a summary
of the facts known to each.

ANSWER:

13.        Describe with particularity this Defendant, and net worth for this Defendant.

ANSWER:

14.    Have you made any changes or modifications to the design, inspection, construction or
maintenance procedures of the "Scissor Lift"? If affirmative, please state:

      a)   The nature and extent of each change and/or modification;
      b)   The reason for each change and/or modification;
      c)   The date of each change and/or modification;
      d)   The name, address, telephone number, place of employment and job title of each person
           who authorized and/or directed the changes and/or modifications;
      e)   The purpose of each test;
      0    The results of each test;
      g)   The location where each test was performed;
      h)   The name, address, job title and place of employment of the custodian of any documents
           which reflect the tests performed.

ANSWER:

15.    Please give the name and address of anyone (except an expert who will not testify at trial)
who took or prepared the following photographs or videotapes that you possess or control, your
attorney possesses or controls, or any agent of you or your attorney possesses or controls:

      a) Photographs or videotapes showing any injury alleged to have been caused by the
         incident mentioned in the complaint; and Photographs or videotapes showing the
         Plaintiff;
      b) State the number of photographs taken.
      c) State the date when each photograph was taken.
      d) State the name, address and phone number of person conducting any type of surveillance
         of Plaintiff.

ANSWER:

16.    State the names,, addresses and phone number of all persons who you will call to testify
and a summary of their testimony.

ANSWER:
                                                   6
                        Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 19 of 29
                                                       EXHIBIT A
El Paso County - 327th District Court                                                          Filed 5/1/2020 12:47 PM
                                                                                                      Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                                20201DCV1460
                                  IN THE                 JUDICIAL DISTRICT COURT
                                             OF EL PASO COUNTY, TEXAS

              EDWIN SORIA

                     Plaintiff,

              V.                                              § Cause No. 2020-DC V-
                                                              §
             SUNSTATE EQUIPMENT CO., LLC, and                 §
             TERAX CORPORATION,

                      Defendants.

                           PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF
                       DOCUMENTS AND THINGS TO DEFENDANT AND PRIVILEGE LOG

             TO:     SUNSTATE EQUIPMENT CO., LLC

                     Pursuant to the Texas Rule of Civil Procedure 192.3(b), you are hereby requested to

             produce for inspection, copying or photographing, the following documents or tangible things,

             including: "papers, books, accounts drawings, graphs, charts, photographs, electronic or video tape

             recordings, data, and data compilations that constitute or contain matters relevant to the subject

             matter of the action. Furthermore, pursuant to Texas Rule of Civil Procedure 196 you are required

             to produce the requested documents or tangible things within your possession, custody and control

             by 10:00 a.m. FIFTY-ONE (51) DAYS AFTER SERVICE AT: VICTOR J. BIEGANOWSKI

             P.C., 801 Myrtle Ave. Suite 100, El Paso, Texas 79901.

                     All documents and things produced pursuant to this REQUEST shall be in original and

             unaltered form except, where designated in the specific REQUEST, photocopies may be

             substituted. Further, all documents and tangible things must be produced "as they are kept in the

             usual course of business" and shall be labeled "to correspond with the categories in the request,"

             as provided in Texas Rule of Civil Procedure 196.3(c).
          Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 20 of 29
                                            EXHIBIT A



        Further you are hereby required to respond and .simpleinent this Request as mandated-

by Rule: 193. if.you fail, to respond accordingly to. this REQUEST or fail to supplement ycii.tr

Tespbtisb tO:this ktQijE§t, PlaintifiWillseeksanctions pursuant to Rule,215.

        Your failure to produce any item, requested; herein. will he suhjeCt to a Motion to Strike

or _Suppress any such:item not produced Whichyou attempt. to Use•at tiial either as,an exhibit or

, as evidence.

        'Further, compliance with Rule 196 is expected .and :requested and in that 'regard, you

shall serve a written.respOnSeWhich shall state, with: respect to each item or category of iteMs„

that inspection or :other -re4peated action, will be permitted as' -requested, and that you. Shall

thereafter comply with the'Request,.except, onlyto. the extentthat youmade objettiOns in writing

as to particular' iteins, Categorie§ of items,. Stating- specific reasons why discovery- Should not

be allowed.

        Further you are requested to organize the documents requested :and label them. -to

correspond. with ,the,categorieSin the rectOest:

        Pursuant to Tex. R. 'CiV. P. 196.4 Jiou are requested to produce and redtice to printed:

form all information that exiSts, in electronic or Magnetic: data.

        You. are- hereby put .on. notice thatpursuant- to Rule' 1912(e),- an objection that is not

made within the time required; or that is: obscured by numeroUs unfounded. objections, is

waived unless' the court eXcii§-eg The Wai Vei-for good.causeshown.

       'You. are hereby put On notice to produce to Plaintiff pursuant to Tex. R. EVidente '609

all evidence of any listed. witness..



                                                   2.
        Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 21 of 29
                                        EXHIBIT A



       PRIVILEGE LOG - Pnis-uant- to T.ekas             of Civil Procedure ' 93.1(b), Plaintiffs

requests that Pefendantideptify thoinformation:andnidetial -withheld. Deitand is berebymode

that the identity of the iiifOrnatipn and material Withheld be done FIFTY-ONE (51) days after

date hereof.

       r NOTE:,.   For each ,separately nuniberedrelneat below please delineate each: set of

documents so that it can be easily                which documents relate to which numbered

request.



                                           Respectfully sibmittedi.

                                           VICTOR J. BIEGANOWSKI, P.C.
                                           8011Qyrtle Ave:, Suite 100
                                           El ,Faso:Texis 79901
                                           T: 915264-18,00
                                           F. 915-759-4007
                                          :vbieganowski@viliTaw:net

                                               Victor .E.Bieianowski_._
                                           VICTOR.J., BIEGANOWSKI
                                           State Mir No.02301100
                                           4ttorney forPlaintiff; Edivin:Soria




                                             3.
             Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 22 of 29
                                               EXHIBIT A



                                 `REOUEST FOR'PRODUCTION

        "Scissor Lift" ,is defined as. the same or, similar hiodel Terex Scissor Lift, which is also
  known as a Genie FR 20 ScissOr.Lift.

  1.      All tangible evidence YOU rely upon to claim the occurrenee in question wa:s caused bY
          aniithing other than a defect in the "Scissor Lift" in question.

  ANSWER:

  2.    .All evidence' yOu,Will rely ,upon as to any cause iofthe occurrence. other than. a.design,
. manufacturing Or madtefing defeCt.

  ANSWER:

  3.      AlternatiVedeSignS:by your Company to ihe'"..Scissor Lift" in question',

  ANSVVE

 '4.     AlteinatiVedeigns by others in, your. indUstfylo th"Scissor,Lift" in que-stiOn.

  ANSWER:

  5.      All doctunentation, studies, i:epprx4_to deny an—y          desigij,to,Y-out 'Scissor Lift" is
  not technologically.Or economically feasible

  ANSWER:

 6.      Plans on the"SCiSs&Lit"

  ANSWER:

  7.     Specifications Onthe"Scisior Lift,"

 ArsiswEA:
• 8.     All .material stiecifIcations for the "Scissor Lift"

 ANSWER:

 9.      All rinvoice for materials used for'the ''Scissor Lift."

 ANSWER:

 -10.     All tests on the'Scisior Lift,"

                                                    4
           Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 23 of 29
                                            EXHIBIT A



 ANSWER:

 11.    All material supplier documentation on the "Scissor Lift."

 ANSWER:

 12.    All contracts and agreements on the ordering, design, manufacture, and marketing of the
 "Scissor Lift."

 ANSWER:

 13.    All warnings and instructions on the risk use of this "Scissor Lift".

 ANSWER:

14.   All records, files, maintenance records, reports, purchase/sale documents, invoices and
documents concerning the "Scissor Lift," made the basis of this suit.

ANSWER:

15.    The Declaration Sheet and policy of insurance insuring Defendant in this case, together
with any reservation of rights, declining of coverage and all umbrella policies.

ANSWER:

16.    Any photographs, drawings, maps, video recordings, motion pictures, tapes, audio
recordings, graphic depiction or other tangible evidence concerning the scene of the incident, the
"Scissor Lift" involved, or the parties or witnesses to this case.

ANSWER:

17.     All investigation reports, incident reports, statements by witnesses (written or recorded) in
your possession concerning the incident made the basis of this suit.

ANSWER:

 18.    Any and all files, billing, reports, mental impressions, opinions, notes resumes, physical
 models, compilation of data, statement or other written materials of any kind from any expert
 witness who will testify in this case or whose work product forms the basis either in whole or in
 part of the opinions of an expert who is to be called as an expert. If the discoverable factual
 observations, test, supporting data, calculations, photographs or opinions of any such expert
.witness who will be called as a witness have not been recorded or reduced to tangible form, those
 matters are hereby requested to be reduced to tangible form and produced.

ANSWER:

                                                 5
          Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 24 of 29
                                            EXHIBIT A



:19.    Any .photOgraphs and video recordings of any surieillance cif Plaintiff.

ANSWER:

20.     All medical. records.of Plaintiff receix ed from: any .Souscen yoUr possession.

ANSWER:

21.•    A complete; set of eqgiheering,§pecifiCitions, and/Ordrawings of tho'qScissorti ft."

ANSWER:

22, .Any .adveftiseinent ,(hicluditlg, but not hinited to TV/radio/print/social :media platforms,
etc.) concerning the "Scissor Lift."

ANSWER:

23.   My invoices, Shipping ,clOcurnentS,. bills &Jading, order :mantifaCtur-er.contraCI, :part. Or
equipment purchases of estimate's. concerning the "ScissorLift" made the basis of this suii.

ANSWER:

24.     Operating and/or safetY Maniuil.for the "Scissor Lift.'

ANSWER:

25.    All design :files 'ór the "SZissor Lift' iii questiOn,.including,hutnotlimited:to,handwritten
changes, notes, and_computer. records..

ANSWER:

26.     All rules, regulations and standards Of your darnyiarix telating to thvp-roduction.and,usC of
the "Scissor Lift."

ANSWER:

27.     All safety ruleS., regulations 'ancistandarils, ofyoür company telating to the production and
use of the "ScissOr. Lift."

ANSWER:.

28.,    All contraets,'N11 of sale, leases, agreements, maintenance agreements; incroices, purchase
orders, service agreements; sefvice'call records aid all filtber,rec6rds concerning- the "Scissor Lift"

ANSWER:.
          Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 25 of 29
                                            EXHIBIT A




29.     Any broChure,rwarranty, operatingananual or service manual involving:theStigsot Lift."

ANSWER:

30.     All patents on theScissorLift,"

ANSWER:

31.     For each incident of'which you :have, information where it was :alleged that the "Scissor'
Lift" provided by your company caused injuriesand/Or death, within ,the,lat ten (.10).5Fear,!pr6vide:
     a) Copy ;of altihcident and/or)accident,reports and investigative files;
     b) Copies of all pleadings, judgment, depositions and s-ettletnehts thereiiit.

ANSWER:

12.     The warranty that tame With 'the `.Scissor Lift" made the bagis of this suit.

ANSWER:

33.    All inforMktion, Withings and instrUctions giiiestoliSerai seriiee personp:eland,purCliakrs
on operating. the "Seis-sor Lift:"

ANSWER.:

34.    Any governmental reports, correspondence or complaints' (including CPSC and OSHA
reports) on the "Scissor Lift."

ANSWER:

'35.    Any and all photographs, tnOtion. picture filnis,. video recordings; test 'films or ifideos,,
written.reports,•comptiter.printouts and 'any testing That eValuatedany aspeaof the "ScissorLi ft.!'

ANSWER:

36.     Any information bp perforinance.te-sting of the "Seisor Lift" in question:

ANSWER:

37-.-   COmparative test results on the "Scissor•Lift:"

ANSWER:

38.     All inspection reports or tests concerning the "Scissorlift."

ANSWER:

                                                  7
            Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 26 of 29
                                                 EXHIBIT A




, 39.      Any statement made by Plaintiff, Defendant(i) or, the manufacturer`or other persod(i) in
1. the chain of commerce involii.4 in the the "Scissor Lift" that deal with the "Scissor Lift" or any
   other company involving the claim made the basis of this suit, whether written or,feCoreled.

; ANSWER:

  40;     Computer records, warranty' Claims showing- complaints, claims,, or warranty work
  resulting front prObleinglasSodiatedivith the `S"oissor

  ANSWER:

  4L      Advertisements and brochures for the "Scissor Lift."

  ANSWER:-

  42.    Internal reports, memoratidunis-_, .epgineering infotmation, studies or other-,inforfnation
  which criticize or. recommend again-St the "Scissor

  ANSWER:

  43:    All training manuals on the SeisSor

  ANSWER:.

  44.    ,Any-tpcdification(s).nnade to theSdiss-or Lift" .after the date of this incident.

 .ANSWER:

  45.    All computer records in yOiit pads;sibil ttiricetriing the"Scissor:Lift"

  ANSWER:

' 46.    All email records:in yourpossession concerning the "5Cissor Lift."

  ANSWER:

  47.    Service call sheets on the "Scissor Lift" involved in this case.

  ANSWER:'

  48.    All checklists:for maintenance and service on the "Scissor:Life' madeitheibasis ofthis-• Suit:

  ANSWER:'

  49..    All no    „ Citations, letters, :communications, or .other inquiries
                . tices,                                                .-     from governmenial
  entities relating to :problems with; the "Scissor Lift"
                                          •er:   -   •


                                                         :8
          Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 27 of 29
                                            EXHIBIT A



ANSWER:

50.    All communications, letters, correspondence, tapes, documents, statements and other
written communications which involve claims made the basis of this suit.

ANSWER:

51.     Any video recordings photographs, and/or other demonstrative evidence on how to use the
"Scissor Lift" in question.

ANSWER:

52.    All physical models and exhibits which depict the scene, the "Scissor Lift" or the incident.

ANSWER:

53.     Copies of any complaint or notification concerning the existence of any alleged defect or
defective condition or problem in the "Scissor Lift," to include documentation as to when
Defendant or any agent or employee of Defendant first received a complaint or notification of the
existence of such alleged condition, giving the date and time; how, when and by whom (name,
address and phone number) the Defendant or any agent or employee of the Defendant learned of
the existence of any such condition; and what action(s), if any, the Defendant or any agent or
employee of the Defendant took to remove, repair or correct such condition so as to safeguard the
Plaintiff of any user of the "Scissor Lift."

ANSWER:

54.    Any statement made by Defendant or other person(s) in the chain of commerce involved
with the "Scissor Lift" or any other company involving the claim made the basis of this suit in
your possession, whether written or recorded.

ANSWER:

55.    The entire investigative file of Defendant concerning any investigation of the injury or
incident made the basis of this suit generated prior, to notice of Plaintiff's claim.

ANSWER:

56.    Any computer list or compilation of defects in the "Scissor Lift" which could have
contributed to the injury made the basis of this suit.

ANSWER:

57.    All quality control and/or defect slips concerning the "Scissor Lift."

ANSWER:
                                                9
          Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 28 of 29
                                                EXHIBIT A



58.     -Te§ts,, inspections and kjuality assuranee certificate of the "Sciisortift."

ANSWER:

$9.All . cortimunicatioris,
                      .,..          letters, cOire—spOndence, eleCtrOniC 1 COniniunicationS. including e-
mails; drawings and all other CominunicatiOnS, regarding any alteration, Modification .and/or.
..instal
    . ..latioh
             . . cif ..,_
                     any piece.of egtiipitieik
                                     _         it antifactiired,6plaCed
                                                                  .     and/or installed Onto the "Scissor Lift"
involved in this incident

ANSWER:

60.     Recalls, silent recalls, cOrnplainta; claims: and lawsuits al leging: "Scissor :Lift" problems:

ANSWER:

61.,    All .documents cibtained.purstiant to anyfaUthotizatitin sigtedby ?laintiff.

ANSWER:.

62.     Any subsequentleinedial Measure or replacement or:repairs:made:to the•"SciSsotLift."

,ANSWER:

63.     Any data,barik. Ortomputer infOrniation doeuthent listing claims, defects, potential causes
or. complailits on: the: "SciR-ior'Lift" in ifuelticin.

ANSWER:

64.   Any complaint, notice,- finding; engineering analysis warning or recall issued by any
governmental entity on the "Scissor Lift."'

ANSWER:

65.     pefendant?s,in-house investigation of other similar incidents.

ANSWER:

66:    Statistics, .studies,, epidemiology reports,. summaries, surv.eysi eic. O               Otht.
incidents.

ANSWER:

67.     Produce any documents responsive lo all of Plairitiffs'Intearrogatories soriedrupcin yciii in
this case.

ANSWER:
                                                     JO
                        Case 3:20-cv-00221 Document 1-1 Filed 07/29/20 Page 29 of 29
                                                          EXHIBIT A
El Paso County - 327th District COurt                                                             filed 5/1/2020 12:47:PM
                                                                                                          NormaTavela Barceledu
                                                                                                                     District Clerk
                                                                                                                  El Pao County
                                                                                                                  ;29200gy1460
                                   'IN' THE                 JUbICIXL DISTRICT COURT
                                              .OF EI:PASQ: COUNTY, TEXAS

              EDWIN SORIA

                      Plaintiff,

                                                                     Cause No. 2020-DCV-

              SliNgtAtE EQUIPMENT CO.-, LLC; and
              TERAX CORPORATION;

                      Defendants.

                                      NOTICE OF INTENTION TO TAKE DEPOSITION

              TO:     THE, AUTHORIZEDIZEP. FOR SUNSTATE EQUIPMENT CO.,.I.1C.

              Pursuant to the Teicas Rulei .of Ciiil Piocedure, you are .notified: of oui intentiory to t4e the oral
              deposition- of the following witnesswhich will begin at the deal gnate4time and continue thereafter
              until completed.

              WITNESS: THE AUTHORIZED REP: FOR SUNSTATETQVIPMENT CO., LLC
                         8660 CaStner Dr.
                                 Tela.s 79907
              DATE:     -August 11, 2020
              Ti        9:00 0' Clock
              LOCATION: Associated Coutt Reporters
                         Wells Faito Plyil; :221'N Kai@as St, El Paso,TX19.901

              A SUBPOENA IS REQUESTED:                      YES .X _ 'NO

              Such deposition, when taken, will b;Used       e*iilefict at the trial Ofthe above styled cause.

                                                             RespeCtfillly: submitted,

                                                             VICTOR J.BIEGMOWSM, P.C.,
                                                             80I'myEtie kiie.-,Suite 100
                                                             El PaSO, TeiCaS 79901
                                                             T:. 915-2644800
                                                             Ft 915-759-4007


                                                             Is/ Victor 1 Ble_grindwski,
                                                            "VICTOR L BIEGANOWSKI
                                                             State,Bar No.-0230,1100
